Order filed, December 03, 2014.




                                    In The

                    Fourteenth Court of Appeals
                                  ____________

                            NO. 14-14-00739-CV
                              ____________

 ALTA MESA HOLDINGS, L.P., ALTA MESA ACQUISITION SUB, LLC,
  THE MERIDIAN RESOURCE & EXPLORATION LLC CHANGE IN
 CONTROL SEVERANCE PLAN, AND THE MERIDIAN RESOURCE &
               EXPLORATION, LLC, Appellant

                                      V.

                STEVEN IVES AND LLOYD DELANO, Appellee


                   On Appeal from the 152nd District Court
                             Harris County, Texas
                      Trial Court Cause No. 2011-06887


                                   ORDER

      The reporter’s record in this case was due October 28, 2014. See Tex. R.
App. P. 35.1.    On October 31, 2014, Cynthia Montalvo filed a motion for
extension of time to file the record which was granted until December 01, 2014.
The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Cynthia Montalvo, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM